Citation Nr: 0823344	
Decision Date: 07/15/08    Archive Date: 07/23/08

DOCKET NO.  06-27 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for a low back 
disability, currently rated as 40 percent disabling.

2.  Entitlement to a compensable rating for hypertension.


ATTORNEY FOR THE BOARD

Simone Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1983 to 
January 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claims of entitlement to increased ratings for a 
low back disability and hypertension.


FINDINGS OF FACT

1.  During the period under consideration, the veteran's low 
back disability (lumbosacral strain) is manifested by forward 
flexion of the thoracolumbar spine limited 60 degrees or 
more.  It has not been productive of six weeks of 
incapacitating episodes within the past 12 months, and 
ankylosis and neurological manifestations including 
radiculopathy associated with the service-connected low back 
disability have not been shown.

2.  During the period under consideration, the veteran's 
hypertension has not been manifested by blood pressure 
readings of diastolic pressure of predominantly 100 or more.  
Additionally, his hypertension has not been manifested by 
diastolic pressure of predominantly 100 or more, and has not 
required continuous medication for control


CONCLUSIONSOF LAW

1.  The criteria for a rating in excess of 40 percent for a 
low back disability have not during the period under 
consideration.  38 U.S.C.A. § 1155, 5103, 5103A  (West 2002); 
38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 
5237, 5243 (2007).  

2.  The criteria for a compensable rating for hypertension 
have not been met during the period under consideration.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.41; 4.119, DC 
7101 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2007).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

A.  Low Back

The veteran contends that his low back disability has 
worsened since he was initially granted service connection in 
1992.  He states he frequently experiences back pain as a 
result of his job, which requires repetitive bending and 
stretching of his torso.  He describes stiffness, soreness, 
fatigability, and some decrease of endurance in the past two 
years.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2007).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions regarding the avoidance of 
pyramiding do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14 (2007).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2007), 
however, should only be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2007).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45.  For the purpose of rating disability from 
arthritis, the spine is considered a major joint.  38 C.F.R. 
§ 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5010.  Traumatic 
arthritis is rated using DC 5010, which directs that the 
evaluation of arthritis be conducted under DC 5003, which 
states that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, DC 5010.  When, 
however, the limitation of motion is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent may be 
applied to each such major joint or group of minor joints 
affected by limitation of motion.  The limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
38 C.F.R. § 4.71a, DC 5010.  In the absence of limitation of 
motion, X-ray evidence of arthritis involving two or more 
major joints or two or more minor joint groups, will warrant 
a rating of 10 percent; in the absence of limitation of 
motion, X-ray evidence of arthritis involving two or more 
major joint groups with occasional incapacitating 
exacerbations will warrant a 20 percent rating.  The above 
ratings are to be combined, not added under DC 5003.  38 
C.F.R. § 4.71a, DC 5010, Note 1.  

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. 
§ 4.6 (2007).  It should also be noted that use of 
terminology such as severe by VA examiners and others, 
although an element to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  
38 C.F.R. §§ 4.2, 4.6 (2007).  

The veteran's lumbar spine disability (lumbosacral strain) 
has been rated 40 percent disabling under DC 5237 
(lumbosacral strain).  38 C.F.R. § 4.71a, DC 5237, General 
Rating Formula for Diseases and Injuries of the Spine (2007).  
Other applicable diagnostic codes include DCs 5242 and 5243, 
which pertain to degenerative arthritis of the spine and 
intervertebral disc syndrome, respectively.  38 C.F.R. 
§ 4.71a, DC 5242, 5243.  Those diagnostic codes are also 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine.

Diagnostic Code 5242, however, may not serve as a basis for 
an increased rating in this case.  The lumbar vertebrae are 
considered a group of minor joints that is ratable on parity 
with a major joint.  38 C.F.R. § 4.45.  Degenerative 
arthritis of the spine is evaluated under DC 5003.  38 C.F.R. 
§ 4.71a, DC 5242.  Diagnostic Code 5003 allows for the 
assignment of a 20 percent rating only where there is X-ray 
evidence of arthritis of two or more major joints or two or 
more minor joint groups.  The lumbar spine may only be rated 
as one major joint.  Regardless, the veteran is already in 
receipt of a rating in excess of 20 percent, and thus neither 
DC 5003 nor 5242 may serve as a basis for an increased rating 
in this case.  38 C.F.R. § 4.71a, DC 5003, 5242.

It has not been contended or shown in this case that the 
veteran has residuals of a fracture of the vertebra (DC 
5235), sacroiliac injury and weakness (5236), 
spondylolisthesis or segmental instability (DC 5239), 
ankylosing spondylitis (5240),  spinal fusion (DC 5241), or 
degenerative arthritis of the spine (DC 5243).  Accordingly, 
the diagnostic codes pertaining to those disabilities are not 
applicable in the instant case.

The General Rating Formula for Diseases and Injuries of the 
Spine provides in this case for a maximum rating of 40 
percent in the absence of ankylosis.  38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the Spine 
(2007).  The veteran is already in receipt of a 40 percent 
disability rating.  Accordingly, the General Rating Formula 
for Diseases and Injuries of the Spine may not serve as a 
basis for an increased rating because ankylosis is not shown.

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a higher rating of 60 
percent is warranted where the evidence reveals 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  Incapacitating episodes 
are defined as requiring bed rest prescribed by a physician 
and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.

On VA examination in February 2006, the veteran reported that 
while he had had to stay home from work for a few days as a 
result of a flare-up of his back disability, he denied 
experiencing any incapacitating episodes under the criteria 
set forth in the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes with prescription o 
bedrest by a physician.  Additionally, the record does not 
otherwise reflect that he has experienced any incapacitating 
episodes since the year prior to filing his claim for an 
increased rating.  Accordingly, the Board finds that he is 
not entitled to a rating higher than 40 percent based upon 
incapacitating episodes.

As the veteran is not entitled to an increased rating based 
on incapacitating episodes, it is necessary to determine 
whether the veteran is entitled to a higher rating based on 
his orthopedic and neurological manifestations.

Turning first to the orthopedic manifestations, treatment 
records dated from September 2004 to January 2006 show 
complaints of chronic back pain but do not demonstrate 
specific ranges of motion of the lumbar spine.  The veteran's 
February 2006 report of VA examination, however, shows 
flexion to 60 degrees, extension to 0 degrees, lateral 
bending to 20 degrees, bilaterally, and lateral rotation to 
20 degrees, bilaterally, which would warrant a rating of 20 
percent under the general rating formula.  The requirements 
for a rating higher than the current 40 percent rating under 
the general rating formula, unfavorable ankylosis of either 
the thoracolumbar spine or the entire spine, are neither 
contended nor shown.

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2007).  
Disability from neurological disorders is rated from 10 to 
100 percent in proportion to the impairment of motor, 
sensory, or mental function.  With partial loss of use of one 
or more extremities from neurological lesions, rating is to 
be by comparison with mild, moderate, severe, or complete 
paralysis of the peripheral nerves.  The term incomplete 
paralysis indicates a degree of lost or impaired function 
substantially less than the type of picture for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  38 C.F.R. 
§ 4.124a (2007).

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  
38 C.F.R. § 4.123 (2007).

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore neuritis and 
neuralgia of that nerve.  Complete paralysis of the sciatic 
nerve, which is rated as 80 percent disabling, contemplates 
foot dangling and dropping, no active movement possible of 
muscles below the knee, and flexion of the knee weakened or 
(very rarely) lost.  Disability ratings of 10 percent, 20 
percent and 40 percent are assignable for incomplete 
paralysis which is mild, moderate or moderately severe in 
degree, respectively.  A 60 percent rating is warranted for 
severe incomplete paralysis with marked muscle atrophy.  
38 C.F.R. § 4.124a, DC 8520.  Diagnostic Code 8620 refers to 
neuritis of the sciatic nerve, and DC 8720 refers to 
neuralgia of the sciatic nerve.

VA treatment records dated from September 2004 to January 
2006 show complaints of chronic back pain but do not 
demonstrate neurologic complaints related to the back.  
Records dated in July 2005 show that the veteran was 
experiencing a flare-up of his back disability, but that he 
denied experiencing bowel or bladder incontinence, fever, 
point tenderness, weakness, numbness, saddle anesthesia, or 
sciatica.  However, on VA examination in February 2006, the 
veteran stated that he occasionally experienced back pain 
that radiated into his right lower extremity.  Physical 
examination revealed no objective evidence of muscle spasm, 
or muscle atrophy.  Straight leg raising was positive on the 
right, with some back and right leg pain.  Reflexes, 
strength, and sensation were equal in both lower extremities.

While the veteran complained of radiating pain on VA 
examination in February 2006, and examination revealed 
positive straight leg raising on the right, the medical 
evidence as a whole does not support a conclusion that the 
veteran has radiculopathy or any other neurological symptoms 
amounting to any incomplete paralysis of any nerves.  The 
February 2006 examination revealed no weakness, muscle 
atrophy, or other evidence demonstrating sensory 
abnormalities.  Thus, the Board finds that the evidence does 
not support any additional rating for neurological 
impairment.  The question before the Board, then, is whether 
the veteran is entitled to a separate rating for his 
neurological manifestations.  As discussed above, however, 
while the veteran has complained of neurological 
manifestations, no objective neurological manifestations have 
been demonstrated of sufficient severity to warrant a 
compensable rating.  Accordingly, the Board finds that the 
veteran is not entitled to a separate rating for neurological 
manifestations.

The Board has determined that the veteran is entitled to no 
more than a 40 percent disability rating under any of the 
spinal rating criteria applicable.  The Board is required to 
consider the effect of pain and weakness when rating a 
service-connected disability on the basis of limitation of 
motion.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The Board has considered the veteran's 
complaints of pain, as well as all evidence of record related 
to limitation of motion, weakened motion, excess motion, 
incoordination, fatigability, and pain on motion, in 
determining that the preponderance of the evidence is against 
the veteran's claim of entitlement to a rating greater than 
40 percent for his back disability.

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  However, the weight of 
the credible evidence demonstrates that for the period under 
review, the veteran's low back disability has not warranted a 
rating higher than 40 percent.  As the preponderance of the 
evidence is against the claim for an increased rating, the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Hypertension

The veteran contends that he is entitled to a compensable 
rating for hypertension because although his blood pressure 
has not yet been determined to require medication for 
control, discussion has been made of such need at some point 
in the future, and his hypertension has not gone away.

The veteran's hypertension is rated noncompensably disabling 
under DC 7101, which pertains to hypertensive vascular 
disease (hypertension and isolated systolic hypertension).  
Diagnostic Code 7101 provides for a 10 percent rating where 
diastolic pressure is predominantly 100 or more; systolic 
pressure is predominantly 160 or more; or where an individual 
has a history of diastolic pressure that is predominantly 100 
or more which requires continuous medication for control.  A 
20 percent rating may be assigned with diastolic pressure 
predominantly 110 or more, or systolic pressure predominantly 
200 or more.  Diastolic pressure of 120 or more is rated as 
40 percent disabling and a maximum 60 percent rating is 
warranted for diastolic pressure of 130 or more.  38 C.F.R. § 
4.104, DC 7101 (2007).  Where the criteria for a compensable 
rating under a diagnostic code are not met, and the schedule 
does not provide for a zero percent rating, as in DC 7101, a 
zero percent evaluation will be assigned when the required 
symptomatology is not shown.  38 C.F.R. § 4.31 (2007).

Clinical records dated September 2004 to January 2006 show 
that the veteran's hypertensive blood pressure does not 
require medication for control.  During that period, the 
veteran's blood pressure was recorded on only one occasion.  
In July 2005, when the veteran sought urgent care for his low 
back disability, his blood pressure was 140/79.  As these 
records do not show diastolic pressure of predominantly 100 
or more, systolic pressure of 160 or more, or that his blood 
pressure requires continuous medication for control, he is 
not entitled to a compensable rating on the basis of medical 
evidence contained in these treatment records.  

The veteran underwent VA examination for hypertension in 
February 2006.  At the time of the examination, the veteran's 
blood pressure readings were taken at three stages, measuring 
138/90, 142/92, and 138/90.  His current treatment for 
hypertension was diet and exercise.  He had never been 
medicated for hypertension.

The Board finds that the criteria for an increased rating 
have not been met.  At no time since filing his claim for an 
increased rating have the veteran's diastolic pressure 
readings been predominantly 100 or more, have his systolic 
readings been predominantly 160 or more, nor has his 
hypertension required continuous medication for control.  
Thus, a compensable rating is not warranted.

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  However, the weight of 
the credible evidence demonstrates that for the period under 
review, the veteran's hypertension has not warranted a 
compensable rating.  As the preponderance of the evidence is 
against the claim for an increased rating, the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in September 2005, and a 
rating decision in February 2006.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  Thus, VA has satisfied its 
duty to notify the appellant and had satisfied that duty 
prior to the final adjudication in the July 2006 statement of 
the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to these claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.




ORDER

A rating in excess of 40 percent for a low back disability is 
denied.

A compensable rating for hypertension is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


